Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 1 of 35




                    A-82
    Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 2 of 35




November 29, 2018

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

I am honored to have the opportunity to write you about my friend and co-worker Jim Gatto. I have
known Jim my entire adidas career, 22 years so far. We met when we were both on the Sports
Marketing team back in the 90's. Although we worked on different categories, you could always count
on "JimmyG" for guidance, advice or a good laugh with that infectious sm ile.

What has stayed with me over time is Jim's love for his family. When his son was born, and later his
daughter, he came into work proudly showing photos of his magnificent family. Those kids and his wife
are everything to him and he is a kind and loving father and husband. He relocated his family from a
home close to the office to an area much further away that he would commute from to make sure his
kids were in a great school district. He beams when you ask him how the kids are, he loves to share their
success in sports and equally the kids love their dad and share a special bond.

It is difficult to describe someone in a few short paragraphs but I can tell you this, Jim is a good man, a
kind man and a special man . The past year has been very difficult on Jim and his family, he has suffered
immensely during this period. A person like Jim should not be incarcerated, he would have so much
more to offer others and the community through probation and community service. The ages of his kids
and the milestones in front of them are special times that no parent should miss. I hope you will take
this small snapshot of Jim into consideration when deciding his sentence.

Best Regards,


M ~ ~,(A.I.)~
Molly Ruscoe
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 3 of 35




                    A-83
     Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 4 of 35




November 27, 2018


The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,


I am Jim Gatto's aunt and have known him his entire life. The memories that I have of him mostly took
place at my parent's cottage on Lake Michigan. We had large family gatherings there every summer.
Even though Jim was a lot older than my children, he always took them under his wing and included
them in all the fun . I always knew he would make sure nothing happened to them.

It has been a pleasure to see him grow up, get married and have kids of his own. He's a great dad and
husband and is very involved in his children's activities. Jim has been a strong influence in their lives. I
hope you will consider placing him on probation so that he can stay with his family.




Sincerely,




Elizabeth M . LaFarr
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 5 of 35




                    A-84
    Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 6 of 35




                                             Matt Davis
                                         14324 Weddington St
                                       Sherman Oaks, CA 91401


 December 13, 2018

Hon. Lewis A. Kaplan
United State District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re: Character Reference for Jim Gatto

To the f lonorable Judge Kaplan:

I have known Jim Gatto for 10 years. We met when I entered the basketball representation
business. Since I have known Jim for 1O+ years, I believe I am in a good position to provide you
with an intimate and unique perspective of Jim's character.

Jim is a close friend and my friendship with him extended outside of the workplace. I consider
him a close friend. As a friend he is the best. He has always had a good moral character, is
honest, loyal and extremely considerate. He has always looked out for others, whether friends,
family or strangers. Jim has always supported me, through good times and bad, and has never
expected anything in return.

Jim is also what I like to call a "giver." He has always been very generous with his time and is
known by all of his friends, family and colleagues and someone who is always there for
whatever is needed. Jim is a man of his word and delivered on whatever he said he was going to
do


In conclusion, Jim is a close friend and mentor in the business. We have laughed together, have
relied on each other for better or for worse, through good times and bad. I have witnessed first-
hand Jim 's commitment to his rehabilitation and he has demonstrated contrition for his acts.

lf you would like discuss Jim 's character in further detail , please feel free to call me at
818.523.9834.


~ely,,

Matthew Davis
Mobile: 1.301.346.6654
  Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 7 of 35




Email: mattyd2985@gmai l. com
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 8 of 35




                    A-85
      Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 9 of 35




Mr. Brian Slaninka
30 Danforth Crescent
Rochester, NY 14618
585.233.2362
bsla ninka@outlook.com



November 28, 2018



The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan:

My name is Brian Slaninka. I am 44 years old, married 17 years with three ch ildren (2 boys and a girl). I
grew up with Jimmy Gatto and lived at 72 Stuart Street in Lynbrook NY 11563 - exactly five houses down
from Jimmy. If there was anyone that I admired, respected and wanted to be like, it was was Jimmy
Gatto. Jimmy was my neighborhood and childhood hero and I always strived improve in sports because of
Jimmy. I wanted to become my own version of Jimmy and I was able to! Jimmy always included me with
his friends and in the neighborhood/town. Not once did he ignore, mistreat or discourage me on what I
could not do. Lynbrook has a very rich tradition of excellence and something Jimmy and I are very proud
of. When Jimmy left for Elmira College, I fe lt lost withou t Jimmy around and in the neighborhood . Little
did I know, this would lead to his journey around the globe and leading others to strive to be their own
version of Jimmy Gatto. While Jimmy was at college playing basketball, I contacted him on a regular basis
and he would always take the t ime to speak with me. This meant the world to me - my hero playing
college ball while still taking t he time for my calls - and it demonstrated to me Jimmy loved me in his own
special way.

As I grew to become my own version of Jimmy (playing soccer, basketbal l & lacrosse) with every step on
the field or court, I had in the back of my mind, work as hard as Jimmy did, and then push some more -
that is what Jimmy would say and want for me.

My day would come that I would have the ability (and severa l choices) to play either soccer or lacrosse in
college. What an accomplishment, this accomplishment is from the term "it takes a village". The life
lessons learned on Stuart Street in Lynbrook NY with Jimmy Gatto lead ing the charge, what could be a
better foundation for success and leadership? We were lucky (and I realize how much now being a Dad)
that we had loving families and friends that would take care of and look out for us. One thing is for
certain, much like Jimmy, my t ravels took me away from Lynbrook (I currently live in Brighton NY a suburb
of Rochester NY) and part of why I have relocated and landed in Rochester NY was to provide this area
with a piece of Stuart Street. So, when I have taken the field(s) and court(s) in Rochester to Coach
Football, Soccer, Lacrosse, Basketball, Wrestling with my sons/community (and now with my
daughter/com munity), I carry a piece of Jimmy on my shoulder guiding me to be a better person, coach
and to share w hat w e have learned with the "next generation" versions of Jimmy Gatto.
    Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 10 of 35




My family and I visit Stuart Street in Lynbrook NY several times a yea r, especially during the Thanksgiving
Holiday. And every year Jimmy would receive a note or text from me asking (hoping) he and his family
would be in NY at his parent's house. In fact, I sent Jimmy a note on November 14th 2018 asking if he may
be in Lynbrook over Thanksgiving, and unfortunately, he would not be in town. Three years ago, Jimmy
and his family were in town . When I approached Jimmy's house, I felt like I was 10 years old again, with
butterflies in my stomach. As the door opened, I was greeted w ith Jimmy's smile, which made everything
in my world normal. Anything that I was sidetracked with or worried about did not seem to matter once I
had Jimmy Gatto in my sight! We picked up where we left off years ago (sign of a true and genuine
friendship) . Not only did I stop by Jimmy's house to say hi and pay my respects, but Jimmy came down the
block with me to see my parent s and show his respect for being in town.

If I am needed to discuss and/or share any of the above in person, I would gladly would incur any cost and
take any time necessary to share with you what and who Jimmy Gatto has and will continue to be
towards Brian Slaninka.

Judge Kaplan, I ask that mercy be sent towards Jimmy as you consider his sentencing.
The impact to Jimmy and Family to date has been extensive, I plead with you to provide and offer Jimmy
w ith a sentence of probation rather than prison. This has had a global reach towards Jimmy, the family
(immed iate and extended) and what the future holds or will not hold for how Jimmy Gatto and The Gatt o
Family is viewed. For one situation to erase 50 years of good living and giving to the community at large -
should not define Jimmy's legacy. If I know anyth ing about Jimmy, the prison he has been living inside his
head, home and life has taken its toll. The lessons taken and learned are such like a ripple a stone makes
when you toss it into the water, we never actually see where it ends .... Jimmy will walk the rest of his life
answering for what has taken place. Again, Judge Kaplan, I ask that you show leniency and issue Jimmy
probation vs. a prison sentence - thank you from the bottom of my being.

I have, do and wi ll continue to seek Jimmy out as a beacon of strength and leadership.

Thinking of Jimmy brings a smile to my face, which turns a bad day into a good day and a good day int o a
great day!

If I can be of any further assistance, please let me know ?

Sincerely,


~7.?-ef--
Brian Slaninka
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 11 of 35




                     A-86
    Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 12 of 35




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

12/6/18

Dear Judge Kaplan,

In my 30 plus years in the sporting goods industry, I have been asked to write a great deal of
recommendations for both college applicants and Job applicants. When I learned, there was a chance to
write a few words about my dear friend Jim Gatto, I 1mmed1ately Jumped at the chance to share my
thoughts regarding a man, husband and father whom I hold in the highest regards.

I have known Jim Gatto for over 19 years now having worked together at Adidas when I was the GM of
Footwear for cleated spo1ts. As I moved on in my career with other companies, Jim and I remained friends
and I could always count on a quick note or conversation to catch up on the happenings with his family,
career and busy schedule as a coach and community activist in the Wilsonville area. Like most parents, it
was always great sharing photos or stones of our kids exploits on the field or court and off.

While working together at Adidas, I always found Jim to be diligent 1n his work and always willing to listen
and help when asked. In the footwear industry, you can often find people that are arrogant and take their
positions for granted, but 111 Jim's case he was always approachable and willing to work 1n a collaborative
manner. While attending an event together 111 Los Angeles, my sales assistant dropped the ball on getting
tickets for one of our retail partners. Being All-Star weekend for an NBA game, these tickets were very
hard to come by and 1mposs1ble to secure. I reached out to Jim to help me even though he wasn't 1n my
department, and he worked overt1111e to help me secure a ticket to take our account.

As years pass 111 our industry and people move to new brands, I have made 1t a point to stay 1n touch with
Jim and a few other co-workers from my Adidas days. One of my biggest strengths is the long-term
relationships I build with people I consider to be of high integrity and character and I consider Jim Gatto to
be 1n that category.

As you think about sentencing for Jim, I would ask that you consider the father, husband that would be
taken away from his family and community. Jim has been crippled financially by the actions that have
taken place, but maintained a strong sense of faith, family and community. Jim would be better served
doing community service within the community and putting his intellect towards helping other.

Judge Kaplan, I thank you for taking the time and consideration to read this and best of luck in your
decision making.

Sincerely

Tom McGeel CEO New Balance Golf
    Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 13 of 35




12/6/18




2
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 14 of 35




                     A-87
     Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 15 of 35




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007



Dear Judge Kaplan,

        I am writing to show my support for Jim Gatto and his family. I've been friends with Jim for
twenty five years ... we started working together fresh out of college, trying to establish ourselves in the
athletic industry, and working to get our footing in the world.

        I had the pleasure of working alongside Jim in my time at adidas, and when I was fortunate to
come back to the brand Jim was always there to lend insights and inspiration to me when time s weren't
always favorable to me. When I returned to adidas, he advocated for me with others, and went out of
his way to reach out to pick me up when I needed it. I've always respected Jim's opinion and watched
him lend a hand to many in the community, to those he coached, and worked with. We've He's a
wonderful family man, honorable husband, and wonderful father to Grace and Jack.

        Judge Kaplan, I respectfully request a term of probation for Jim . For Jack and Grace to lose their
father at this critical time as teenagers would impact those kids forthe rest of their lives. His family has
suffered dearly, and I know Jim is contrite for all that has occurred.




My best to you and yours,




Ken Thornby

45 Union Park

Boston, MA , 02118
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 16 of 35




                    A-88
         Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 17 of 35

//{ E H(IA/of<.IJ !3L~ LcW /.5 !'-' . KA t°L llA
                                                 l
uJJ tff= p     .fm n-s         p1.511~J<!T ;r~pa,~
fol {Tl lr:A AI JJIS-,-P.,,/~T OF /t)t :W YtJl?.I<
f(J o f?t: II~ L $°{~ t=e :T
A/e -W 'yP~K         I   µy /Of/t/7
~If I<       vu_ 0   tJr t:   Kil p LA A),
"711 Brt lrro /S flit £ 5oA J tJF 11Y ~()c/1'/N (j!if-<./
                                                         8filf IJ
Gl lr- ro. He-A. f1oTf/€~ 111.1011Y Fl4TJI~ WE /fe
/3 ~ oT!IGi'?. ,A AJP          ~t   .sr e r< •
 I  ~f'Ci"JJT 5€"£1~~1/t. cJ(,(/1/'1€/<.S' w1 n1 J711 l/IJ
                                                           P                 Tf/lii""
 Wf/ t?L t: s.A~ rA1 11 Lr ~rTH=1r<. CPTTA~
                                                                        ()µ
 lfi k 1£ N I tJ. fl I G-A ).) , VI~ e-xtl / /Jf .,-r;:p         Ii FU N /IP 0
 AF FA l3l t: f/c=f<5oJtJ/J L/ T( .Otl~!A/6- (!l o5 E S'1
                                                          .11H~S.
 WE Wt =N { C!/IPO~(AlG- l'J~[) f,ll iµP
                                         ~G" t.c//11'/,I,)~
  ,.v o     vr11 /I LVt/IJys fl/J o              11 {f/5 t/1 i/E 11vo G-oc;P
 /VifM.f?.~C?         ;Jrn1z.toe-,
      01 1 :J/ lE' µr yw o wE"CK.5 ~r t-f( flPH<= /J.J
                                                             Ff-P!-(.!Pfi
      OU!<.!N (;- 1R e- (-It/L / 0 A y s  f/~ (A)/11' II ~NTL£11 /J).)
                                                  I




     fl !JO IJ fl t;'I/ f tt !(£ /o /iA IIt= 11~ tJt/. AJ!?"
     I Al 1-1Y   f/el!Z T,          :L $ c;-L I f:::   l/E VIl'1 W IP e- A   (}-oC?J?
     Ml lAl , fl CJ..c::>oP fltt5P/l~P, IJ~O II 6-t?t?O rAT
                                                           f/t:-:P.. ·
     .fl/ ./'1-t:I? t;; LY ,
     t7.;;;t~~
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 18 of 35




                    A-89
     Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 19 of 35




The Honorable Lewis A. Kaplan

United States District Judge

Southern District of New York

500 Pearl Street

New York, NY 10007



Dear Judge Kaplan,

I am a friend and ex-colleague of James Gatto, who I have always known as "Jim." I began working with
Jim in 1995 at adidas at a time when we were both beginning our careers at adidas. The company was
small then and we worked in the same department for several years. I worked and travelled with Jim on
many occasions and we became fast friends and have remained so for over 20 years.

I can describe Jim with a few adjectives: honest, simple, high-integrity, kind, loyal, and family-oriented .
Jim is a high quality man whom I trust deeply.

I hope that Jim can be granted probation rather than a prison sentence and thank you for your
consideration of this request.



Sincerely,




Brett Joyce
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 20 of 35




                     A-90
   Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 21 of 35




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007




Dear Judge Kaplan,

I am a guy who litteraly grew up in the basketball world and I had the oppo1tunity to meet a lot
of people in th is business and Jim Gatto rapresents without a doubt one of the best person I have
ever met.

I had the opportunity to work for Jim in the european adidas basketball office for almost 8 years
and the on ly thing I regret is not being able to spend more time with him because every second
spent with him it was an opportunity to learn something

J1111 has been an amazing leader for me, a lways able to use words of encouragement with hi s
positiveness way of seeing life and showing that he cares about people around him .


Leaving aside a ll the business talks, the things i appreciate the most in him was his big heart and
hi s va lue of the fam ily. Jim was used to travel and work a lot but every free moment was
dedicated to his fam ily


I hope this note may be taken in consideration.

Respectfully Yours,



Michele Gherardini
cell. +39 347 8246658
michelegherarclini@ gmail.com
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 22 of 35




                     A-91
     Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 23 of 35




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
 500 Pearl Street
 New York, NY 10007



Dear Judge Kaplan,

My name is Jim Taylor and I am a first cousin of Jim Gatto, I am writing this letter to give some insight as
to the type of person that Jim is. Even though w e both grew up in different states and did not see each
other throughout most of the year, our families would get together each summer at our grandparent' s
cottage in Manistee, Ml, and we would catch up and enjoy each other's company. While growing up, I
always admired the way Jim acted around others and was always happy to lend a helping hand when
needed .

Even as we grew older and Jim got married and had children, we would still spend t ime together at the
cottage every other summer and during this time, I always saw the loving nature that Jim provided to his
family and others around him and conducted himself with integrity with everything he did - I viewed
him as a role model and a mentor. Throughout his life, Jim has always been involved with the church
and he has instilled those principles and qualities into his two children, Jack and Grace.

In all my time spent with Jim, as kids growing up and as adults, I have always seen him as a very
thoughtful and trustworthy person, someone who you could always depend on being there for you
when you needed him.



Thank you for taking t he time to read this letter.



Sincerely,




James B. Taylor
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 24 of 35




                     A-92
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 25 of 35




                             FENERBAH<;E SPOR KULUBU
                                      34725 KIZ.ILTOPRAK - KADIKO Y - iSTANBUL
                                   Tel: (02 16) 542 1907 • Faks: (02 16) 542 19 60
                                www.fenerbahce.org • e-mail: bllgllslem@fenerbahce.org



                                                                                                              03.12.2018

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,


I've been privileged enough to live my passion for the game and work as a basketball
executive for almost 40 years, at the top level in Europe first, then in the NBA and currently in
Turkey.

Working in so many different places has also given me the opportunity to meet all sort of
different people.

I've known Jim Gatto now for more than 15 years as we happened to work together at
creating and developing basketball events in Europe.

He has become a friend, a real one, a person who has always "surprised" me with his
positiveness, with his being available at the craziest hours of the day to solve any issue, with
his professional approach always connected to a big smile.

That is actually what has touched more than anything about him: he was always ready to
help and advice and it did not matter if you were an executive or a camp helper. In exchange
I did try as often as I could to introduce him to the secrets of the Italian cuisine and I have to
say that his smile was at least as big while sitting at the table.

Jim is a good person, with a good heart as he is someone who cares about the people
around him, always.

I hope this note may be taken in consideration .


Respectfully Yours,




Maurizio Gherardi ·
ITA cell. +39-335-7102860
TUR cell. +90-551-2041665
Skype username: forh111




  FENERBAH<;E SPO!t KU LUBU BAKANLAR KU RULU "N UN 0 7.03. 1994 TARiH 94'5420 SAYlLI KAAAR1 i LE KAMU YARARI NA DERNEKTiR.
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 26 of 35




                    A-93
  Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 27 of 35




 December 181h, 2018




The Honorable Lewis A. Kaplan

 United States District Judge

Southern District of New York

500 Pearl Street

New York, NY 10007




Dear Judge Kaplan,

 As CEO and President of Ryden Enterprise, a sports marketing and management
company I have known Jim Gatto for over twenty years. He has always worked to
impact the youth throughout the country in a positive manner through the sport
of basketball. Under his guidance and direction, opportunities for thousands of
young people and adults came to fruition. In communities where there was little
hope, he brought inspiration and real options.

During his tenure at Adidas his dedication and integrity was optimal in all of my
experiences. Jim seemed to truly enjoy giving to youth and communities
throughout the US. His approach to supporting was always genuine. Please
consider a level of leniency when making this life altering decision related to Jim
Gatto.

Kind Regards, / )

4al)~__,___
Chris Dennis
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 28 of 35




                     A-94
     Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 29 of 35




To the Honorable Lewis A. Kaplan,




        My name is Rebecca Elizalde and I am the sister-in-law of Jim Gatto. My family has had
the pleasure of knowing Jim for over two decades and I wanted to reach out to you directly to
offer some insight to his character and the person he truly is.
        Over the years we have had several opportunities to visit with Jim, Rachel, Jack and
Grace at family get-togethers . My own son, JR, on several occasions has expressed his love
and endearment for his uncle. He affectionately refers to Jim as "Redneck". The first time Jim
and his family came to visit us in Lake Tahoe we had gone to the beach for the day and Jim
hadn't used enough sunscreen, hence the nickname. From time to time JR will ask about his
uncle and the conversation will inevitably end in laughter and discussion of that day and he
always asks about when they will be able to do it again.
        Jim is a good man. I know that he is extremely remorseful for the actions that took place and
the impact they have had. With that being said, actions have consequences. I believe the
consequences from these actions have been immensely and whole-heartedly felt by Jim, his family,
his friends, and his community. I hope that when everything has been weighed you may consider
imposing a term of probation in lieu of incarceration so Jim can continue to be a positive light for all
those around him.




Sincerely,

Rebecca Elizalde and family
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 30 of 35




                    A-95
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 31 of 35




                                                         November 17, 2018




The Honorable Lewis A. Kaplan
U. S. District Judge
Southern District ofN. Y.
500 Pearl Street
New York, N. Y. 10007

Dear Judge Kaplan:

        Wearewriting1D you on behalf ofJames Gatto (Jimmy).

        Jimmy is our son~s brother-in-law. We have known him since the early 1990' s.
rummy bas always beom. Ulhre lkIDdest,. most tbougbtful amd respectful person not to
mention always ready 1o bad a hand. Evm though the disllance from New York to
Oregan spans coast 1o coast, Jim is always preseut by phone QD. all holidays and
special occasions.. The times when he and his beautiful fimtily are here in New York
are truly~ fur :all of us.

      Our son tells us stories of family gatherings at the fiunily summer cottage on
Lake Michigan when Jim can be COWlted on to insure that all are having a wonderful
time.

        Spending time with Jimmy's parents (our som's in-Jaws) has always been
l@llClitt. 'rrlhey 1kOX0 :ane ~ JIUllOJ!!l'lbxe cmlf'CQQJI" ~ :amtd have raised three
~amdlcariinng~.

         Wte pcay )UUl 1li8kie Dllio ~ 1tBae mliid i!Jmdlrgound of Jim in your
cdldliilnollatt. "1Dhumk ya.

                                                         Yoms truly.


                                                         :f~;3~
                                                         Martin & Frances Burton
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 32 of 35




                    A-96
 Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 33 of 35


The Honorable Lewis A. Kaplan                                         Dippach, Luxembourg
United States District Judge                                          18 November, 2018
Southern District of New York
500 Pearl Street
New York, NY 10007


Dear Judge Kaplan,

Thank you for taking the time to read my brief letter. I am hoping to convey some
positive information and background concerning Jim Gatto. Jimmy is my first cousin; we
are close to each other in age·, and growing up, our families w ould come together
several times each year even though my family had moved to Virginia and his was in
New York. I have many fond memories of playing basketball and spending late nights
talking and catching up when we were kids.

As we became adults, Jimmy and I both moved away from our homes, he to Oregon,
and myself to Europe (Luxembourg), where I settled after meeting my wife (a native
Luxembourger!). Although I have kept close contact with his parents, Jimmy and I have
not had much chance to meet up or interact. However, when I asked Jimmy for help
about 10 years ago, he was happy to do so. For years here in Europe, I worked out with
a basketball club in Luxembourg. One of the players in the club had hopes of going to
US to play at a university there. He was not a top player by any means, but I at least
wanted to give him some contacts he could pursue. I reached out to Jimmy and he gave
us some contacts and leads that the young player over here could call. I should note
that there was nothing in this professionally for Jimmy, this was not the type of player
that would have a chance to go to a big school by any means. But Jimmy was happy to
help in the spirit of goodwill and to at least give a kid a chance.

I wanted to relay this story just to give you some color into the type of person I know
Jimmy to be; very kind, very family-oriented, and a positive influence to those around
him.

I completely respect (and am actually in awe) of the responsibility a judge has to apply
the law properly. I respectfully ask you to consider Jimmy's character and positive
contribution to society, as well as the negative impact a strict sentence would have on
his family. Any leniency you could consider in the sentencing phase would in my opinion
result in a net positive effect to society at large.

Judge Kaplan, thank you for your time and consideration, and I wish you all the best for
the Holiday season. If I can provide any more information on Jimmy's behalf, I would be
happy to do so.

Best regards, to/~


Alexander J. Carnevale (alexcarnevalelSS@gmail.com )

Dippach, Luxembourg
Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 34 of 35




                    A-97
   Case 1:17-cr-00686-LAK Document 282-4 Filed 02/12/19 Page 35 of 35




November 16, 2018

The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007

Dear Judge Kaplan,

I am writing to you today on behalf of my first cousin, Jim Gatto. Jim's father and my mother
were siblings.

Growing up, my family spent summer trips and most holidays with Jim and his siblings. In a way,
we all grew up together and from my earliest memories with Jim all the way through adulthood, I
have always known him to be a kind , respectful, caring person. Jim is completely devoted to
Rachel, Jack and Grace, and is a loving son to his parents, Jim Sr. and Barbara (my favorite
aunt and uncle).

I'd like to share one quick story with you about Jim. One Easter when we were still kids, Jim and
his family came to visit us in Virginia. We were all out playing basketball at a nearby school
when Jim fell and broke his leg. It put a real damper on their visit because we were all feeling
down. But what I remember most about that was Jim still laughing and joking , and cheering all
of us up. Even in a difficult moment, he uplifted the entire family and made the best of a tough
situation by staying positive. This is a quality that Jim has always had , and one that I admire him
for.

I have known Jim my whole life and I truly believe that sending him to prison is going to cause
far more pain to my family- especially for Grace and Jack and my aunt and uncle-than benefit
to society. Judge, I am respectfully asking that you please consider our family, especially Jim's
children and his parents, as you decide what punishment is just.

Thank you for your consideration .




Don Carnevale
2613 Amanda Court
Vienna, VA 22180
dcameyale44@gmail .com
(703) 401-9681 mobile
